Case 1:20-cv-23287-DPG Document 65 Entered on FLSD Docket 02/09/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


  LUIS MANUEL RODRIGUEZ, et al.,
                                                        Case No.: 1:20-cv-23287-DPG
                                 Plaintiffs,

         v.


  IMPERIAL BRANDS PLC, et al.,

                                 Defendants.



    MOVING DEFENDANTS’ UNOPPOSED MOTION FOR AN ORDER SETTING
  COORDINATED MOTION TO DISMISS PROCEDURE AND BRIEFING SCHEDULE

         Defendants Imperial Brands plc (“Imperial”), WPP plc, Young & Rubicam LLC, and BCW

  LLC (collectively, the “Moving Defendants”), respectfully request that the Court enter an order

  providing for the following deadlines and procedures related to the Moving Defendants’ responses

  to the Complaint filed by Plaintiffs Luis Manuel Rodriguez, Maria Teresa Rodriguez, Alfredo

  Ramon Forns, Ramon Alberto Rodriguez, Raul Lorenzo Rodriguez, Christina Conroy, and

  Francisco Ramon Rodriguez (collectively, “Plaintiffs”). This motion is made subject to and

  without waiver of any of the Moving Defendants’ defenses, including defenses based on lack of

  personal jurisdiction.

         1.        On September 23, 2020, this Court stayed the above-captioned action through

  February 9, 2021, pending a decision on Imperial’s application pursuant to European Union and

  United Kingdom law for authorization to defend against this lawsuit or, at a minimum, to file and

  litigate a motion to dismiss this case. [D.E. 49]. As set forth in Imperial’s February 8, 2021, status

  report [D.E. 64, 64-1], the United Kingdom Department for International Trade has now granted

  Imperial permission to file and litigate a motion to dismiss. [D.E. 64, 64-1].
Case 1:20-cv-23287-DPG Document 65 Entered on FLSD Docket 02/09/2021 Page 2 of 5




         2.           The Moving Defendants intend to move to dismiss the Complaint, including on

  the basis that they are not subject to the Court’s jurisdiction. The Moving Defendants have

  conferred with Plaintiffs, who consent to the procedure proposed below. The Moving Defendants’

  proposal is comparable to the procedure this Court approved in another pending case brought under

  Title III of the Helms-Burton Act. See Paperless Order, North Am. Sugar Indust., Inc. v. Xinjiang

  Goldwind Sci. & Tech. Co., Ltd. et al., No. 1:20-cv-22471-DPG (Aug. 25, 2020), D.E. 45.

         3.           For the following reasons, the Moving Defendants respectfully submit that page

  limit expansions and joint briefing on common issues are necessary and appropriate:

                 i.      Local Rule 7.1(c)(2) limits motions and their incorporated memoranda of law

         to twenty (20) pages absent approval from the Court.

                 ii.     This Court’s Notice of Court Practice [D.E. 9] instructed the parties to file

         joint motions unless there are clear conflicts of position.

                 iii.    The Complaint raises novel issues. The first action under Title III of the

         Helms-Burton Act was filed in May 2019, and there is limited decisional law construing

         Title III.

                 iv.     The Moving Defendants have conferred and have agreed to move jointly on

         all grounds for dismissal that do not require individualized argument. The joint grounds

         for dismissal include lack of subject matter jurisdiction (Plaintiffs lack Article III

         standing), and that the Complaint does not plausibly plead a Title III claim.

                 v.      The Moving Defendants also intend to move for dismissal on the grounds

         that they cannot constitutionally be subjected to personal jurisdiction in this forum and

         that Title III cannot constitutionally be applied to them based on their respective alleged

         conduct, but because those issues are inherently individualized, Imperial (individually),




                                                     2
Case 1:20-cv-23287-DPG Document 65 Entered on FLSD Docket 02/09/2021 Page 3 of 5




         and WPP plc, Young & Rubicam LLC and BCW LLC (together), propose to file separate

         briefs on those issues. The Moving Defendants do not require an extension of the ordinary

         page limit for their individual briefs.

                 vi.    In order to comply with the Court’s joint-briefing requirement, and in light

         of the substantial jurisdictional, constitutional, and pleading issues raised by the

         Complaint, the Moving Defendants request an additional number of pages beyond the

         applicable page limit, to fully and adequately address the joint arguments outlined above.

                 vii.   Based on the foregoing, the Moving Defendants respectfully request

         permission to exceed the page limit by five (5) pages for their joint motion, and thereby

         file a joint motion and incorporated memorandum of law for a total of no more than

         twenty-five (25) pages. The Moving Defendants further request that they be permitted to

         file two separate motions and memoranda of law on their individualized arguments, as

         outlined above (one by Imperial, and the other by WPP plc, Young & Rubicam LLC and

         BCW LLC collectively), each of which will total no more than twenty (20) pages.

         4.        In an effort to move forward expeditiously now that the stay has expired, the

  Moving Defendants have conferred and respectfully request that the Court order the following

  deadlines and adopt the following procedures:

                 i.       The Moving Defendants shall move to dismiss the Complaint on or before

         February 26, 2021.

                 ii.      Plaintiffs shall respond to the Moving Defendants’ joint motion to dismiss

         and their separate motions to dismiss on individualized arguments by March 26, 2021.

         Plaintiffs’ response to the joint motion shall not exceed twenty-five (25) pages, and

         Plaintiffs’ responses to the two separate motions shall not exceed twenty (20) pages each.




                                                    3
Case 1:20-cv-23287-DPG Document 65 Entered on FLSD Docket 02/09/2021 Page 4 of 5




                 iii.    The Moving Defendants shall be permitted to file reply briefing by April

         16, 2021, as follows: a reply in support of their joint motion not to exceed fifteen (15)

         pages, and separate replies in support of their motion to dismiss on individualized

         arguments not to exceed ten (10) pages each.

                 iv.     From the discussion with Plaintiffs’ counsel at the Local Rule 7.1(a)(3)

         conference that preceded the filing of this motion, the Moving Defendants understand that

         defendant Corporación Habanos, S.A. (“Habanos”) was not served with the summons and

         Complaint until recently. That summons requires Habanos to respond within sixty days

         of service. [D.E. 57]. Subject to the Court’s approval, the Moving Defendants respectfully

         request that they not be required to wait another two months to seek dismissal, until

         Habanos’s response is due. The Moving Defendants respectfully suggest that it may be

         helpful for the Court to review their arguments alongside similar arguments that have

         been made in the North American Sugar matter.

         5.        For these reasons, Moving Defendants respectfully request that the Court enter an

  order: (1) granting this Motion; and (2) entering the proposed order, attached as Exhibit A,

  adopting the briefing schedule and other procedures set forth in this Motion.




                                                  4
Case 1:20-cv-23287-DPG Document 65 Entered on FLSD Docket 02/09/2021 Page 5 of 5




         LOCAL RULE 7.1(A)(3) CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), undersigned counsel for the Moving Defendants certify

  that they conferred on behalf of the Moving Defendants with counsel for Plaintiffs on February 8,

  2021, in a good faith effort to resolve the issues raised in this Motion. Plaintiffs agree to the briefing

  schedule and page limits sought herein.

   Dated: February 9, 2021                                  Respectfully submitted,




   /s/ Mark F. Raymond                                      /s/ Naim S. Surgeon
   NELSON MULLINS BROAD AND CASSEL                          AKERMAN LLP
   Mark F. Raymond                                          Naim S. Surgeon
   Mark.Raymond@nelsonmullins.com                           Florida Bar No. 101682
   Jonathan Etra                                            naim.surgeon@akerman.com
   jonathan.etra@nelsonmullins.com                          Pedro Freyre
   2 South Biscayne Blvd. 21st Floor                        Florida Bar No. 192140
   Miami, FL 33131                                          pedro.freyre@akerman.com
   Telephone: 305-373-9400                                  3 Brickell City Centre
                                                            98 Southeast 7th St., Suite 1100
   ALLEN & OVERY LLP                                        Miami, Florida 33131
   Andrew Rhys Davies (admitted pro hac vice)               Telephone: 305-982-5507
   andrewrhys.davies@allenovery.com
   Justin L. Ormand (admitted pro hac vice)                 WILMER CUTLER PICKERING HALE
   justin.ormand@allenovery.com                             AND DORR LLP
   1221 Avenue of the Americas                              Christopher Davies (admitted pro hac vice)
   New York, NY 10020                                       christopher.davies@wilmerhale.com
   Telephone: 212-610-6300                                  Jessica Lutkenhaus (admitted pro hac vice)
                                                            jessica.lutkenhaus@wilmerhale.com
   Attorneys for Defendant Imperial Brands plc              1875 Pennsylvania Ave NW
                                                            Washington, DC 20006
                                                            Telephone: (202) 663-6000

                                                            Attorneys for Defendants WPP plc, Young &
                                                            Rubicam LLC, and BCW LLC, a/k/a Burson
                                                            Cohn & Wolfe LLC




                                                      5
